DECISION
Plaintiff filed his appeal on January 26, 2009, challenging Defendant's Notices of Deficiency Assessments for tax years 2005 and 2007. The parties agreed at the May 6, 2009, case management conference to add tax year 2006 to the appeal.
On July 8, 2009, Defendant filed its Recommendations and stated that Plaintiff had failed to provide documentation to support his claim that his two nieces and a nephew lived with him or that he provided any of their support.
On July 15, 2009, the court issued an Order, stating that Plaintiff must provide supporting documentation within 30 days of the Order or the court would adopt Defendant's
Recommendations. Having had no further communication from Plaintiff, the case is now ready for decision. Now, therefore,
IT IS THE DECISION OF THIS COURT that for tax year 2005 Defendant shall revise its Notice of Deficiency Assessment dated December 6, 2008, to reflect a tax-to-pay of $320 plus statutory penalty and interest;
IT IS FURTHER DECIDED that for tax year 2006, Plaintiff's tax-to-pay shall be $477 plus statutory penalty and interest; and *Page 2 
IT IS FURTHER DECIDED that Defendant shall revise its Notice of Deficiency Assessment dated December 8, 2008, to reflect a tax-to-pay of $482 plus statutory penalty and interest.
Dated this ___ day of August 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on August27, 2009. The Court filed and entered this document on August 27, 2009.